         Case 1:19-cr-00064-GHW Document 51 Filed 06/25/20 Page 1 of 1




                                                           June 25, 2020
VIA ECF
The Honorable Gregory H. Woods
United States District Judge
Southern District of New York
500 Pearl Street
New York, NY 10007

              Re: United States v. Natalie Mayflower Sours Edwards, 19 Cr. 64 (GHW)

Dear Judge Woods:

        We write in response to the Court’s June 24, 2020, Order scheduling a June 29, 2020,
conference to address the issues raised in Dr. Sours Edwards’ ex parte submission to the Court.
There is one concern that counsel and the government would like to raise before the conference.
In her submission, Dr. Sours Edwards makes several statements regarding her relationship with
counsel. Although the government has not yet seen the submission, we have discussed the
general nature of certain issues raised in the submission. After conferring, both counsel and the
government agree that, in an abundance of caution, this Court should consider appointing
independent counsel for Dr. Sours Edwards prior to the conference for the limited purpose of
conferring with Dr. Sours Edwards about her submission and any issues she has regarding her
relationship with current counsel. Together, this independent counsel and current counsel can
address all potential issues raised by Dr. Sours Edwards’ submission.

                                                           Respectfully submitted,


                                                           Jacob Kaplan
                                                           Jacob Kaplan, Esq.
cc:    Government Counsel (via ECF)
